Pee Curiam.—
The plaintiffs’ action was for goods sold and delivered, viz. flour, to the defendant. The defendant set up as a defence that he had sustained damages, arising upon another contract between the same parties for the delivery of wheat bv the plaintiffs to the defendant, in which the plaintiffs had failed, whereby the defendant had sustained damage. The evidence of this was inadmissible. It was not competent under the plea of set off, being of no debt or damages liquidated. It was not competent under the plea of payment with notice, &c., under which an equitable defence may be made out; for the equity of a defendant, to countervail plaintiff’s claim, and rendering a cross action unnecessary, must arise out of the same contract or transaction. Here the transactions were different, and the evidence was properly excluded. All the cases cited at bar show this conclusively to be the law of Pennsylvania.
The permission to the defendant to prove the agreement of the plaintiffs, that the former should return two hundred dollars sued for in this case, to reimburse himself for the loss On the wheat, was right, because by the agreement of the parties, it operated as actual payment to that amount of the claim of the plaintiffs.
Rule discharged.